Citation Nr: 0811303	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  99-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 30 
percent disability rating for the veteran's PTSD.

The veteran participated in a decision review officer hearing 
in May 2000.  A transcript of that proceeding has been 
associated with the veteran's claims file.  In August 2001, 
the Board denied the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for his PTSD.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2002, the Court granted the Joint Motion filed by 
VA General Counsel and the veteran's representative to remand 
the Board's decision and to stay further proceedings.  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, the regulations which had 
permitted the Board to develop the evidence without having to 
remand the appeal to the RO.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
Therefore, upon returning to the Board, the veteran's claim 
was remanded in July 2003 for additional development.

The Board remanded the veteran's claim again in May 2004 for 
additional development.  In an August 2005 decision, the 
Board denied an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  The veteran again appealed 
to the Court.  In February 2006, VA General Counsel and the 
veteran's representative filed a Joint Motion asking the 
Court to remand the Board's decision and to stay further 
proceedings.  Principally, the parties agreed to remand this 
matter to the Board to allow the Board to rule on the 
veteran's motion for a 60-day extension of time to submit 
additional evidence for his claim and to vacate the August 
2005 Board decision.  In March 2007, the Board vacated the 
prior August 2005 decision that denied the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 1999, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Board notes that during the pendency of the veteran's 
appeal, the Court issued decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran has not been 
afforded appropriate notice in compliance with these cases 
regarding VA's duties to notify and assist.  It also appears 
there are missing VA treatment records from January 2004 to 
the present.  The RO/AMC must obtain any records available.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
last afforded a VA medical examination in January 2004 to 
assess the severity of his PTSD.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2007).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
In this case, there is objective evidence indicating that 
there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  Thus, a new 
examination must be completed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
notice of VA's duties to notify and 
assist compliant with the recent 
holdings of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Specifically, the veteran should be 
informed of how VA determines 
disability ratings and effective dates.  
See Dingess/Hartman, supra.

The veteran should also be specifically 
informed of VA's duties to notify and 
assist compliant with Vazquez.  The 
letter should include the following:

(A) notification to the claimant 
that, to substantiate a claim, the 
claimant must provide, or ask the 
Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity 
of the disability and the effect 
that worsening has on the 
claimant's employment and daily 
life; 

(B) if the Diagnostic Code under 
which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied 
by the claimant demonstrating a 
noticeable worsening or increase 
in severity of the disability and 
the 


effect of that worsening has on 
the claimant's employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least 
general notice of that requirement 
to the claimant; 

(C) the claimant must be notified 
that, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant Diagnostic 
Codes, which typically provide for 
a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, 
their severity and duration, and 
their impact upon employment and 
daily life; 

(D) the notice must also provide 
examples of the types of medical 
and lay evidence that the claimant 
may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to 
increased compensation, e.g., 
competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, 
job application rejections, and 
any other evidence showing an 
increase in the disability or 
exceptional circumstances relating 
to the disability.  

2.  The RO/AMC should obtain any 
available VA treatment records from 
2004 to the present.  If no records are 
available, this must be noted in the 
claims file.

3.  After obtaining any relevant 
evidence associated with the paragraphs 
above, the veteran should be scheduled 
for a new VA PTSD examination in order 
to determine the severity of his PTSD.  
The examiner should review pertinent 
documents in the veteran's claims file 
in conjunction with the veteran's 
examination and note as much in the 
examination report.  The examiner 
should discuss the nature and current 
severity of the veteran's PTSD, 
providing a thorough rationale for any 
opinion reached.  The examiner should 
specifically address the veteran's 
multiple hospitalizations.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability evaluation for PTSD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

